885 F.2d 865Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kevin D. HARRIS, Plaintiff-Appellant,v.Michael THUMM, Eileen Cochrane, Bradley Rudd, D. Macadams,Sergeant, B. Jones, Jr., Officer, Defendants-Appellees.
No. 89-6605.
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1989.Decided Sept. 1, 1989.

Kevin D. Harris, appellant pro se.
Howard Edwin Hill, Office of the Attorney General of North Carolina, for appellees.
Before MURNAGHAN, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Kevin D. Harris seeks to appeal from a judgment of the district court accepting the magistrate's recommendation that his 42 U.S.C. Sec. 1983 action be dismissed.  Harris filed his notice of appeal before the district court entered judgment and has since filed nothing more even though this Court explained the necessity of a new notice of appeal and invited him to file one.  Fed.R.App.P. 4(a)(1) requires a notice of appeal to be filed within 30 days after the date of the judgment or order appealed from.  Because Harris' notice of appeal was premature, and both the 30-day appeal period and the period during which he could have obtained an extension of time to appeal have expired without his filing anything more, this Court lacks jurisdiction over his appeal.  Accordingly, the appeal is dismissed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


2
DISMISSED.